White, J.
The moving papers and the affidavits filed, on behalf of the respondents show that the electors of the town of Randolph voted upon the local option questions provided for by the Liquor Tax Law, at the biennial town meeting' in 1899; that those questions were not at that meeting submitted to or voted upon by said electors in the manner prescribed by law, and the result thereof may he assumed to have been void.
Because of the recognized irregularities in the first' submission of the questions, a special town meeting was duly called and held on May 1, 1900, at which said questions were regularly submitted and voted upon and the result thereof declared according to law.
It seems clear to me that the electors, having remedied such irregularities in the manner prescribed by the statute, no effect *132is to he given to the irregular votes at the regular meeting in 1899, nor to the result of that meeting as declared, and for that reason the motion for the writ of mandamus should be denied, with ten dollars costs to the respondents.
Motion denied, with ten dollars costs to respondents.